        Case 3:19-cv-01184-EMC Document 178 Filed 02/20/20 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California
                                      CIVIL MINUTES

Date: February 20, 2020           Time: 2:16-3:55 =            Judge: EDWARD M. CHEN
                                        1 Hour; 39 Minutes

Case No.: 19-cv-01184-EMC         Case Name: State of California v. Azar /
Related to: 19-cv-01195-EMC                  Essential Access Health, Inc. et al v. Azar II


Attorneys for Plaintiff: Anna Rich, Ketakee Kim, Michelle Ybarra, Justina Sessions

Attorneys for Government: Bradley Humphreys, R. Charlie Merritt

Deputy Clerk: Angella Meuleman                       Court Reporter: Marla Knox

                                      PROCEEDINGS

[162] Motion for Partial Summary Judgment – held;
[167] Motion to Dismiss – held;
[134] Motion for Summary Judgment – held;
[138] Motion to Dismiss – held.

                                           SUMMARY

Parties stated appearances and proffered argument.

Court takes the matter under submission.
